FOURTH LOAN AGREEMENT AND PROMISSORY NOTE THIS FOURTH LOAN AGREEMENT AND PROMISSORY NOTE (“Agreement”), is made this 9th day of January, 2009, by and among MORTGAGE MODIFICATION LEGAL NETWORK, INC., a Corporation organized under the laws of the State of California (hereinafter, known as “BORROWER”) and ANDREW KARDISH, a member of the Board of Directors and shareholder of BORROWER (hereinafter, known as “LENDER”).BORROWER and LENDER shall each individually be known as a “Party” and collectively be known herein as the “Parties”. PROMISSORY NOTE FOR VALUE
